ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Solpac Construction Inc., dba               )      ASBCA No. 59130
 Soltek Pacific Construction Company        )
                                            )
Under Contract No. W912PL-10-D-0038         )

APPEARANCE FOR THE APPELLANT: -                    Kirk J. McCormick, Esq.
                                                    Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                    McLean, VA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   BurkeS. Large, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Los Angeles

                                    ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 25 March 20 14


                                                ~~#
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59130, Appeal of Solpac Construction
Inc., dba Soltek Pacific Construction Company, rendered in conformance with the Board's
Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals